Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 10/07/2022. Currently, claims 1, 4-12 and 15-17 are pending in the application. Claims 16-17 have been added new. Claims 2-3 and 13-14 have been cancelled.
  

Drawings

The drawings filed on 03/19/2021 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) cancelled from the claim(s):

“wherein the P+ active region and the additional N+ active region in the n-well region are separated from each other in the n-well region, and the N+ active region and the additional P+ active region in the p-well region are separated from each other in the p-well region” (Claims 1 and 10) is not shown in any Figure of the present invention.


“an additional n- well region arranged between the PMOS transistor and the NMOS transistor, parallel to the N+ guard ring, and physically separated from the N+ guard ring of the PMOS transistor” (Claims 16 and 17) is not shown in any Figure of the present invention.

No mew matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbara et al (US 8472276 B1).

Regarding claim 1,  Figure 1A of Barbara discloses a logic circuit, comprising: 
a PMOS transistor (106), comprising: 
an n-well region (108); 
a P+ active region (20), configured as a source of the PMOS transistor and arranged in the n-well region; 
an N+ active region (22), arranged in the n-well region; and 
a first contact (wiring between 20 and 22), electrically in contact with the P+ active region and the N+ active region in the n-well region; and 
an NMOS transistor (102), comprising: 
a p-well region (104); 
an N+ active region (118), configured as a source of the NMOS transistor and arranged in the p-well region; 
a P+ active region (116), arranged in the p-well region; and 
a second contact (wiring between 118 and 116), electrically in contact with the N+ active region and the P+ active region in the p-well region, wherein in the n-well region, the P+ active region (120) and the N+ active region (122), which is not configured as a guard ring, are separated from each other in the n-well region, and in the p-well region, the N+ active region (118) and the P+ active region (116), which is not configured as a guard ring, are separated from each other in the p-well region.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 10-12 and 15 are rejected under 35 U.S.C. 103 as being obvious over Canaris et al (US 5406513 A) in view of Perisetty (US 20080094100 A1).

Regarding claim 1, Figure 3 of Canaris discloses a logic circuit (Col. 3, lines 28-65), comprising: 
a PMOS transistor (at gate 26), comprising: 
an n-well region (in 10, not shown, Col. 3, lines 28-65); 
5a P+ active region (12), configured as a source of the PMOS transistor and arranged in the n-well region; 
an N+ active region (16), arranged in the n-well region; and 
a first contact (wiring with 12 and 16), electrically in contact with the P+ active region and the N+ active region in the n-well region; and 
10an NMOS transistor (at gate 30), comprising: 
a p-well region (18); 
an N+ active region (22), configured as a source of the NMOS transistor and arranged in the p-well region; 
a P+ active region (24), arranged in the p-well region; and 
15a second contact (wiring with 22 and 24), electrically in contact with the N+ active region and the P+ active region in the p-well region,
wherein in the n-well region, the P+ active region (12) and the N+ active region (16), which is not configured as a guard ring, and in the p-well region, the N+ active region (22) and the P+ active region (24), which is not configured as a guard ring.

Canaris does not teach wherein in the n-well region, the P+ active region (12, source) and the N+ active region (16, substrate contact) are separated from each other in the n-well region, and in the p-well region, the N+ active region (22, source) and the P+ active region (24, substrate contact) are separated from each other in the p-well region.

However, Perisetty is a pertinent art which teaches a latch-up prevention device, where Figure 5 of Perisetty  taches body contacts such as 88 and 96 are separated from source (S) and these body contacts (88 and 96) are clamped at Vss and Vdd for preventing latch-up ([0060]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the logic circuit of Canaris such that wherein in the n-well region, the P+ active region (12, source) and the N+ active region (16, substrate contact) are separated instead of attached from each other in the n-well region, and in the p-well region, the N+ active region (22, source) and the P+ active region (24, substrate contact) are separated instead of attached from each other in the p-well region according to the teaching of Perisetty in the process of preventing latch-up, since the court has held that a simple substitution of one known element for another (substrate bias contact separated instead of attached to the source) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Regarding claim 4, Figure 3 of Canaris discloses that the logic circuit as claimed in claim 1, wherein the PMOS transistor and the NMOS transistor respectively comprise a poly-Si gate connected by a poly routing (please see Figures 6 and 7 for routing using polysilicon for gate, based on the symbols).  

Regarding claim 5, Figure 3 of Canaris discloses that the logic circuit as claimed in claim 1, wherein 5the N+ active region (16) of the PMOS transistor (at 26) is arranged at a side of the P+ active region (12) of the PMOS transistor close to the NMOS transistor (at 30), and the P+ active region (24) of the NMOS transistor is arranged at a side of the N+ active region (22) of the NMOS transistor close to the PMOS transistor.  

Regarding claim 6, Figure 3 of Canaris discloses that the logic circuit as claimed in claim 1, wherein the PMOS transistor further 10comprises an N+ guard ring (42) arranged in the n-well region (in 10, not shown, Col. 3, lines 28-65) to be physically separated from the N+ active (16) region of the PMOS transistor, and the first contact (wiring with vdd) and a third contact (wiring with 40) of the N+ guard ring (42) are both connected to a voltage source (vdd).  

Regarding claim 8, Figure 3 of Canaris discloses that the logic circuit as claimed in claim 1, wherein the NMOS transistor (at 30) further 15comprises a P+ guard ring (40) arranged in the p-well region (18) to be physically separated from the P+ active region of the NMOS transistor, and the second contact (wiring with 22/24) and a fourth contact (wiring with 40) of the P+ guard ring (40) are both connected to a ground voltage (Vss/ground, Col. 3, lines 28-65).  

Regarding claim 10, Figure 3 of Canaris discloses a logic circuit (Col. 3, lines 28-65), comprising: 
20a PMOS transistor (at gate 26) and an NMOS transistor (at gate 30), wherein a gate (26) of the PMOS transistor is electrically connected to a gate (30) of the NMOS transistor via a poly routing extending along a first direction (please see Figures 6 and 7 for routing using polysilicon for gate, based on the symbols), 
a first contact (wiring between Vdd and 12) of the PMOS transistor covers on a P+ active region (12), which is configured as a source of the PMOS transistor, and an additional N+ active 25region (16), which is not configured as a guard ring, adjacent to each other in the first direction in an n-well region (in 10, not shown, Col. 3, lines 28-65), and 
a second contact (wiring between 22 and Vss/ground, Col. 3, lines 28-65) of the NMOS transistor covers on an N+ active region (22), which is configured as a source of the NMOS transistor, and an additional P+ active region (24), which is not configured as a guard ring, adjacent to each other in the first direction in a p-well region (18).

Canaris does not teach wherein the P+ active region (12) and the additional N+ active region (16) in the n-well region are separated from each other in the n-well region, and the N+ active region (22) and the additional P+ active region (24) in the p-well region are separated from each other in the p-well region.

However, Perisetty is a pertinent art which teaches a latch-up prevention device, where Figure 5 of Perisetty  taches body contacts such as 88 and 96 are separated from source (S) and these body contacts (88 and 96) are clamped at Vss and Vdd for preventing latch-up ([0060]).



Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the logic circuit of Canaris such that wherein in the n-well region, the P+ active region (12, source) and the N+ active region (16, substrate contact) are separated instead of attached from each other in the n-well region, and in the p-well region, the N+ active region (22, source) and the P+ active region (24, substrate contact) are separated instead of attached from each other in the p-well region according to the teaching of Perisetty in the process of preventing latch-up, since the court has held that a simple substitution of one known element for another (substrate bias contact separated instead of attached to the source) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Regarding claim 11, Figure 3 of Canaris discloses that the logic circuit as claimed in claim 10, further comprising: 
10a third contact (wiring with 42), covering on a N+ guard ring (42) of the PMOS transistor, wherein the third contact and the first contact are physically separated on a surface of the PMOS transistor (when considering different branches in the wiring, the branches are separated based on the Figure), and the N+ guard ring (42) is physically separated from the additional N+ active region (16); and 
a fourth contact (wiring with 40), covering on a P+ guard ring (40) of the NMOS transistor, 5wherein the fourth contact and the second contact are physically separated on a surface of the NMOS transistor (when considering different branches in the wiring, the branches are separated based on the Figure), and the P+ guard ring (40) is physically separated from the additional P+ active region (24).  

Regarding claim 12, Figure 3 of Canaris discloses that the logic circuit as claimed in claim 11, wherein the third contact and the first contact are configured to connect to a voltage source (Vdd) together, and 10the fourth contact and the second contact are configured to connect to a ground voltage together (Vss, Col. 3, lines 28-65) .  

Regarding claim 15, Figure 3 of Canaris discloses that the logic circuit as claimed in claim 10, wherein a first sub-contact is respectively arranged on the P+ active region (12) and the additional N+ active region (16) of the PMOS transistor (Col. 3, lines 28-65), and the first sub-contacts are 25connected by a metal line to form the first contact (when considering different branches in the wiring with Vdd, the branches are separated based on the Figure), and a second sub-contact is respectively arranged on the N+ active region (22) and the additional P+ active region (24) of the NMOS transistor, and the second sub-contacts are connected by another metal line (metals are used for wiring, please see Figures 6/7 for refence symbol) to form the second contact (when considering different branches in the wiring with Vss, the branches are separated based on the Figure).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being obvious over Canaris et al (US 5406513 A) in view of Perisetty (US 20080094100 A1) as applied to claims 1 and 8 above, and further in view of WOO TAKE KYUN (KR 20100040470 A). An English translation of WOO is attached to the office action.

Regarding claims 7 and 9, Figure 3 of Canaris does not teach that the logic circuit as claimed in claim 6, wherein the N+ guard ring (42) is not extended between the PMOS transistor and the NMOS transistor.  Or
Figure 3 of Canaris does not teach that the logic circuit as claimed in claim 8, wherein the P+ guard ring (40) is not extended between the PMOS transistor and the NMOS transistor.  

However, WOO is a pertinent art which teaches that guard rings 240 and 250 formed on one side of the devices PMOS and NMOS of the CMOS device without having any portion in between the PMOS and NMOS in Figure 6d.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Canaris such that the N+ guard ring (42, Figure 3 of Canaris) is not extended between the PMOS transistor and the NMOS transistor or the P+ guard ring (40) is not extended between the PMOS transistor and the NMOS transistor according to the teaching of WOO in order to reduce area of the device and further reducing cost.


Allowable Subject Matter

Claims 16 and 17 are objected to as being dependent upon rejected base claims 6 and 11, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 16 and 17, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a logic circuit, comprising: “an additional n- well region arranged between the PMOS transistor and the NMOS transistor, parallel to the N+ guard ring, and physically separated from the N+ guard ring of the PMOS transistor” in combination with other limitations of the base claims.

Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1 and 10, filed on 10/07/2022, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.

Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813